UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1171



LENARD A. FOOTLAND,

                                              Plaintiff - Appellant,

          versus


DONALD L. EVANS, in his official capacity as
Secretary of Commerce,

                                               Defendant - Appellee,

          and


BRUCE H. STONER, JR., in his official capacity
as Chief Administrative Patent Judge; GEORGE
W. BUSH, in his official capacity as President
of the United States,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-03-487)


Submitted:   July 28, 2004                 Decided:   August 10, 2004


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Lenard A. Footland, Appellant Pro Se. Rachel Celia Ballow, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Lenard A. Footland appeals the district court’s order

granting summary judgment to Defendant on Footland’s claims of race

and sex discrimination, as well as retaliation.

            We review an order granting summary judgment de novo.

Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th

Cir. 1988). Summary judgment is appropriate only when there are no

genuine issues of material fact and the moving party is entitled to

judgment as a matter of law.               Fed. R. Civ. P. 56(c); Celotex

Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).                  We view the

evidence in the light most favorable to the non-moving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).              A mere

scintilla of proof, however, will not suffice to prevent summary

judgment; the question is “not whether there is literally no

evidence, but whether there is any upon which a jury could properly

proceed   to    find   a   verdict   for    the   party”   resisting   summary

judgment.      Anderson, 477 U.S. at 251 (1986) (internal quotation

marks omitted).

            We agree with the district court that Footland failed to

demonstrate a prima facie case of unlawful discrimination. See St.

Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 505-06 (1993).                    We

further agree that Footland failed to satisfy the three elements of

a prima facie case of retaliation.           See Hopkins v. Baltimore Gas &

Elec. Co., 77 F.3d 745, 754 (4th Cir. 1996).                 Accordingly, we


                                     - 3 -
affirm the district court’s judgment.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 4 -